Title: From Thomas Jefferson to James Wilson, 17 April 1793
From: Jefferson, Thomas
To: Wilson, James



Apr. 17. 1793.

Th: Jefferson presents his compliments to Mr. Wilson. He omitted to observe to him on the subject of his bookshelves that whenever he has occasion to remove them from one room to another, or one house to another, they may be taken to peices and put together again the whole of them in half an hour, as there is not a single nail, screw, nor glue used in putting them together. Carstairs, who knows their construction, would be the best person to employ in doing it. He states below, according to his desire, a note of their cost extracted from Long’s and Carstair’s bills. He has not noted the articles of locks, hinges, cloth-covering for one peice &c. which were not worth hunting up.



 

£  s



1791.
 Jan. 11. & 15.
pd. Mr. Long for 2. lengths of book-cases
7–15



 
Dec. 19.
pd. Mr. Carstairs for 10. do. great & small
24–10




 
do. for 2. corner paper presses @ 21/6
2– 3
D



 

£34– 8
= 91.73


